 Fill in this information to identify your case:

 Debtor 1                   Lisa Michele Epstein
                            First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF CALIFORNIA

 Case number           19-41854
 (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                             Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                   Do not deduct the      that supports this      portion
                                                                                                             value of collateral.   claim                   If any
 2.1     Meriwest Credit Union                      Describe the property that secures the claim:                $15,744.00               $17,484.00                     $0.00
         Creditor's Name                            2015 Nissan Xtera 48000 miles
                                                    Good condition
                                                    As of the date you file, the claim is: Check all that
         PO BOX 530953                              apply.
         San Jose, CA 95153                             Contingent
         Number, Street, City, State & Zip Code         Unliquidated
                                                        Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
     Debtor 1 only                                      An agreement you made (such as mortgage or secured
                                                         car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another            Judgment lien from a lawsuit
       Check if this claim relates to a                 Other (including a right to offset)   AUTO LOAN
       community debt

 Date debt was incurred          2015                        Last 4 digits of account number        0001




Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

              Case: 19-41854                      Doc# 18            Filed: 09/16/19               Entered: 09/16/19 10:52:41                     Page 1 of 3
 Debtor 1 Lisa Michele Epstein                                                                                Case number (if known)   19-41854
               First Name                  Middle Name                      Last Name


 2.2     Midland Funding, LLC                       Describe the property that secures the claim:                      $2,661.57        $773,484.00             $0.00
         Creditor's Name                            746 San Gabriel Court Concord, CA
                                                    94518 Contra Costa County
         c/o Hunt & Henriqiues                      Debtor's Residence- co-owned with
         Law Office                                 Tracy Fletcher
                                                    As of the date you file, the claim is: Check all that
         151 Bernal Road, Ste #8                    apply.
         San Jose, CA 95119                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2017                        Last 4 digits of account number         5109

 2.3     Patelco Credit Union                       Describe the property that secures the claim:                    $58,291.64         $773,484.00             $0.00
         Creditor's Name                            746 San Gabriel Court Concord, CA
                                                    94518 Contra Costa County
                                                    Debtor's Residence- co-owned with
                                                    Tracy Fletcher
                                                    As of the date you file, the claim is: Check all that
         5050 Hopyard Rd                            apply.
         Pleasanton, CA 94588                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   SECOND MORTGAGE
       community debt

 Date debt was incurred          2015                        Last 4 digits of account number         0360




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

             Case: 19-41854                       Doc# 18             Filed: 09/16/19               Entered: 09/16/19 10:52:41                Page 2 of 3
 Debtor 1 Lisa Michele Epstein                                                                                Case number (if known)        19-41854
               First Name                  Middle Name                      Last Name


         Wells Fargo Home
 2.4                                                                                                                $527,939.00                $773,484.00                  $0.00
         Mortgage                                   Describe the property that secures the claim:
         Creditor's Name                            746 San Gabriel Court Concord, CA
                                                    94518 Contra Costa County
                                                    Debtor's Residence- co-owned with
                                                    Tracy Fletcher
                                                    As of the date you file, the claim is: Check all that
         8480 Stagecaoch Circle                     apply.
         Frederick, MD 21701                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   MORTGAGE
       community debt

 Date debt was incurred          2007                        Last 4 digits of account number         7531


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $604,636.21
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $604,636.21

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          Patelco Credit Union (Notice)
          P.O. Box 2227                                                                               Last 4 digits of account number
          Merced, CA 95344-2227

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.4
          Wells Fargo Home Mortgage (Notice)
          4101 Wiseman Blvd #MC-T                                                                     Last 4 digits of account number
          San Antonio, TX 78251




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

             Case: 19-41854                       Doc# 18             Filed: 09/16/19               Entered: 09/16/19 10:52:41                          Page 3 of 3
